Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 19, 2019, is being examined under the first inventor to file provisions of the AIA .
Specification 
The specification filed on December 19, 2019 is accepted. 
Drawings
The drawings filed on December 19, 2019 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 and 03/31/2021 was filed after the mailing date of the application no. 16721756 on 12/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1- objected to because of the following informalities: 
Claim 1 line 1-2 recites “the system comprising:” should read as “the building management system comprising:” as the system refers back to building management system. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not communication component in claim 7.

Claim limitation(s) “communication component” of claim 7 gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. The examiner notes that these elements lie within sensor device having processor and memory, the communication component is inside the sensor device. Accordingly claims 7 invoke 35 U.S.C. 112 (f) or sixth paragraph, but the corresponding structure is described.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim on line 7-8 recites “…..and perform at least one sensor function based on at least a portion of the first plain text”. The term “sensor function” is not clear regarding what type of function on plaintext is performed by the sensor, because the sensor performs various types of function. For example see specification [0033] teaches sensor decrypting beacon data, reporting tracking data, [0035] sensor transmitting ciphertext/plaintext and [0042] sensor operating appliance such as light fixture. The examiner suggest to clarify “sensor function” based on the cited para of specification. For examination purpose the term is interpreted in view of para [0035 and 0042] of spec. Furthermore it’s unclear where the “sensor function” is being performed on. It seem like the “sensor function” is performed on portion of the first plaintext after decrypting the ciphertext to obtain the first plain text and the limitation should read as “and perform at least one sensor function . Appropriate correction is required. 
Claim 1 on line 10-11 recites the limitation "the second ciphertext".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim on line 11 recites “…..and perform at least one server function based on the real identity and at least a portion of the second plain text”. The term “server function” is not clear regarding in response to determining the real identity 628, the remote server 126-130 may determine a measurement 632 based on the second plain text 618”, “determine measurement” may refer to “performing server function”. Furthermore the examiner suggest to clarify the term “real identity” because real identity generated based on obfuscated identification of mobile device. The examiner suggest to clarify the difference between “real identity” and “obfuscated identification” and the need for generating the real identity because both refer to same mobile device sending beacon. Appropriate correction is required. 
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the sensor determines the second ciphertext based on the second plaintext”, however claim 1 recites “server…….. determine a second plain text based on the second ciphertext”. The claim is indefinite because it’s not clear if the second plaintext is determined from the second ciphertext OR the second ciphertext is determined from the second plaintext, since both cannot be true at the same time. Appropriate correction is required. 

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (hereinafter Brown) (KR 2017-0013263) (English translation is used for examination) in view of Harris (US 20210083873).

Regarding claim 1 Brown teaches a building management system for secure communications among multiple devices, the system comprising: (Brown on [0098] teaches secure communication between multiple device such as transmitter, receiver and server located in vicinity of a building);
a mobile device configured to broadcast a beacon, the beacon including an obfuscated identification and a first ciphertext (Brown on [0033] teaches a beacon device broadcast a beacon containing encrypted security identifier. See on [0045-0046] teaches wireless identity transmitter refers to beacon device for broadcasting a message containing encrypted identifier and other data (i.e. ciphertext) which may also be encrypted. See on [0088] teaches the wireless identity transmitter 110 may broadcast a Bluetooth packet that includes both the encrypted device identifier as well as the movement indicator (i.e. ciphertext) in the payload. In various embodiments, the broadcast message may be fully or partially encrypted, encoded or otherwise obfuscated. The broadcast message may include an encrypted payload including a device identifier and a movement indicator);
(Brown on [0047] teaches proximal receiver refers to a computing device (i.e. sensor in view of [0199] an accelerometer sensor housed within a stationary proximal broadcast receiver) to received broadcast message containing  encrypted identifier and other data from beacon device. See on [0038] teaches the receiver computing devices can receive messages from the beacon devices and determine whether the identifiers in the messages are valid (i.e., whether the beacon devices are still in a known location). In particular, the receiver computing devices may compare the security identifiers and / or movement indicators from the proximal beacon devices to the stored identifiers to see if they match);
determine a first plain text by decrypting the first ciphertext using the identity-based key (Brown on [0088] teaches based on the structure and formatting of the broadcast message, a device (e.g., a proximal broadcast receiver, central server, etc.) configured to access information in the message by applying a decryption algorithm with a secret key, for example, The movement indicator may be required to process the broadcast message to identify either identifier, either independently or alternatively. For example, a proximal broadcast receiver may be configured to recognize a "plain text");
 and perform at least one sensor function based on at least a portion of the first plain text (Brown on [0088] teaches a proximal broadcast receiver may be configured to recognize a "plain text" movement indicator, (i.e. sensor function) but other data from the broadcast message for further processing (e.g., decoding, etc.) to authenticate the op- It may be required to relay to the server. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator. For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0034] teaches a receiver computing device receiving a broadcast message from a beacon device may authenticate the beacon device based on information stored locally on the receiver computing device. For example, the receiver computing device may match the security identifier to data of previously authenticated beacon devices. See on [0175] teaches the proximal broadcast receiver receives the message and perform action on it);
and a remote server configured to receive a message from the sensor (Brown on [0034 and 0038] teaches the receiver computing device (i.e. sensor ) may send a message to a central server, which causes the central server to perform authentication operations. See on [0049] teaches aiding message is sent from receiving computing device to a central server in response to receiving broadcast messages from wireless identity transmitters);
 generate a real identity based on the obfuscated identification (Brown on [0139] teaches the central server may generate a set of rolling identifiers (i.e. real identifier) using the device ID. See on [0076] teaches the server uses rolling device identifier to determine device identity);
 determine a second plain text based on the second ciphertext (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information , metadata and other information. For example the message may include code form hash function that can be decoded by server (i.e. second plain text when decoding code from hash function as a second cipher text). Further teaches the server decode the encrypted information including formula killer in the message);
 and perform at least one server function based on the real identity and at least a portion of the second plain text (Brown on [0193] teaches the central server may perform selective operations 1407 to process the information in the optional-sizing message 1406 (i.e. server function on message), such as identifying the wireless identity transmitter 110 based on the rolling device identifier. See on [0146-0147] teaches server for performing operations to apply secret key to identify of the wireless identity transmitter, the central server may obtain (or retrieve) wireless identity transmitter user information based on the acquired wireless identity transmitter identity. For example, the central server may retrieve user account information associated with the wireless identity transmitter, such as demographic information);
wherein the message including a second ciphertext based at least in part on the first plain text (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information , metadata and other information. For example the message may include code form hash function that can be decoded by server (i.e. second cipher text). Further teaches the server decode the encrypted information including formula killer in the message).
	Although Brown teaches secret keys associated with encrypted unique identifier, but fails to explicitly teach generate an identity-based key based on the obfuscated identification. However, Harris from analogues art teaches generate an identity-based key based on the obfuscated identification (Harris on [0028] teaches client device identifier encrypted with public key to generate access key (i.e. identity-based key)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Harris into the teaching of Brown by generating key from encrypted identifier.  One would be motivated to do so in order allow authorized access to protected information (Harris on [0013-0014]).
Regarding claim 7 Brown teaches A sensor of a building management system for secure communication from a mobile device to a remote server comprising (Brown on [0098] teaches secure communication between multiple device such as transmitter, receiver and server located in vicinity of a building. See on [0030] teaches multiple device located at building include sensors);
a communication component configured to receive a beacon from the mobile device and transmit a message to the remote server (Brown on [0047] teaches proximal receiver refers to a computing device (i.e. sensor in view of [0199] an accelerometer sensor housed within a stationary proximal broadcast receiver) to received broadcast message containing  encrypted identifier and other data from beacon device. See on [0038] teaches the receiver computing devices can receive messages from the beacon devices and determine whether the identifiers in the messages are valid (i.e., whether the beacon devices are still in a known location). In particular, the receiver computing devices may compare the security identifiers and / or movement indicators from the proximal beacon devices to the stored identifiers to see if they match. See on [0034 and 0038] teaches the receiver computing device (i.e. sensor) may send a message to a central server, which causes the central server to perform authentication operations. See on [0049] teaches aiding message is sent from receiving computing device to a central server in response to receiving broadcast messages from wireless identity transmitters);
the beacon including an obfuscated identification and a first ciphertext (Brown on [0033] teaches a beacon device broadcast a beacon containing encrypted security identifier. See on [0045-0046] teaches wireless identity transmitter refers to beacon device for broadcasting a message containing encrypted identifier and other data (i.e. ciphertext) which may also be encrypted. See on [0088] teaches the wireless identity transmitter 110 may broadcast a Bluetooth packet that includes both the encrypted device identifier as well as the movement indicator (i.e. ciphertext) in the payload. In various embodiments, the broadcast message may be fully or partially encrypted, encoded or otherwise obfuscated. The broadcast message may include an encrypted payload including a device identifier and a movement indicator);
the message including a second ciphertext based at least in part on a plain text determined from the first ciphertext (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information , metadata and other information. For example the message may include code form hash function that can be decoded by server (i.e. second cipher text). Further teaches the server decode the encrypted information including formula killer in the message);
(Brown on [0088] teaches based on the structure and formatting of the broadcast message, a device (e.g., a proximal broadcast receiver, central server, etc.) configured to access information in the message by applying a decryption algorithm with a secret key, for example, The movement indicator may be required to process the broadcast message to identify either identifier, either independently or alternatively. For example, a proximal broadcast receiver may be configured to recognize a "plain text"); 
and perform at least one sensor function based on at least a portion of the plain text (Brown on [0088] teaches a proximal broadcast receiver may be configured to recognize a "plain text" movement indicator, (i.e. sensor function) but other data from the broadcast message for further processing (e.g., decoding, etc.) to authenticate the op- It may be required to relay to the server. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator. For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0034] teaches a receiver computing device receiving a broadcast message from a beacon device may authenticate the beacon device based on information stored locally on the receiver computing device. For example, the receiver computing device may match the security identifier to data of previously authenticated beacon devices. See on [0175] teaches the proximal broadcast receiver receives the message and perform action on it).
	Although Brown teaches secret keys associated with encrypted unique identifier, but fails to explicitly teach and a processor configured to generate an identity-based key based on the obfuscated identification,, however Harris from analogues art teaches and a processor configured to generate an (Harris on [0028] teaches client device identifier encrypted with public key to generate access key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Harris into the teaching of Brown by generating key from encrypted identifier.  One would be motivated to do so in order allow authorized access to protected information (Harris on [0013-0014]).

Regarding claim 14 Brown teaches a method of a sensor of a building management system for secure communication from a mobile device to a remote server, the method comprising: (Brown on [0098] teaches secure communication between multiple device such as transmitter, receiver and server located in vicinity of a building. See on [0030] teaches multiple device located at building include sensors);
receiving a beacon from the mobile device (Brown on [0047] teaches proximal receiver refers to a computing device (i.e. sensor in view of [0199] an accelerometer sensor housed within a stationary proximal broadcast receiver) to received broadcast message containing  encrypted identifier and other data from beacon device. See on [0038] teaches the receiver computing devices can receive messages from the beacon devices and determine whether the identifiers in the messages are valid (i.e., whether the beacon devices are still in a known location). In particular, the receiver computing devices may compare the security identifiers and / or movement indicators from the proximal beacon devices to the stored identifiers to see if they match);
identifying an obfuscated identification and a first ciphertext from the beacon (Brown on [0033] teaches a beacon device broadcast a beacon containing encrypted security identifier. See on [0045-0046] teaches wireless identity transmitter refers to beacon device for broadcasting a message containing encrypted identifier and other data (i.e. ciphertext) which may also be encrypted. See on [0088] teaches the wireless identity transmitter 110 may broadcast a Bluetooth packet that includes both the encrypted device identifier as well as the movement indicator (i.e. ciphertext) in the payload. In various embodiments, the broadcast message may be fully or partially encrypted, encoded or otherwise obfuscated. The broadcast message may include an encrypted payload including a device identifier and a movement indicator);
determining a plain text based on the first ciphertext, wherein determining the plain text includes decrypting the first ciphertext using the identity-based key (Brown on [0088] teaches based on the structure and formatting of the broadcast message, a device (e.g., a proximal broadcast receiver, central server, etc.) configured to access information in the message by applying a decryption algorithm with a secret key, for example, The movement indicator may be required to process the broadcast message to identify either identifier, either independently or alternatively. For example, a proximal broadcast receiver may be configured to recognize a "plain text");
performing at least one sensor function by the sensor based on at least a portion of the plain text (Brown on [0088] teaches a proximal broadcast receiver may be configured to recognize a "plain text" movement indicator, (i.e. sensor function) but other data from the broadcast message for further processing (e.g., decoding, etc.) to authenticate the op- It may be required to relay to the server. See also on [0164] teaches the proximal broadcast receiver may process the received signal to obtain a movement indicator. For example, the proximal broadcast receiver may parse (i.e. sensor function) and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0034] teaches a receiver computing device receiving a broadcast message from a beacon device may authenticate the beacon device based on information stored locally on the receiver computing device. For example, the receiver computing device may match the security identifier to data of previously authenticated beacon devices. See on [0175] teaches the proximal broadcast receiver receives the message and perform action on it);
and transmitting a message to the remote server Brown on [0034 and 0038] teaches the receiver computing device (i.e. sensor ) may send a message to a central server, which causes the central server to perform authentication operations. See on [0049] teaches aiding message is sent from receiving computing device to a central server in response to receiving broadcast messages from wireless identity transmitters);
the message including a second ciphertext based at least in part on the plain text (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information , metadata and other information. For example the message may include code form hash function that can be decoded by server (i.e. second cipher text). Further teaches the server decode the encrypted information including formula killer in the message).
	Although Brown teaches secret keys associated with encrypted unique identifier, but fails to explicitly teach generating an identity-based key based on the obfuscated identification, however Harris from analogues art teaches generating an identity-based key based on the obfuscated identification; 
 (Harris on [0028] teaches client device identifier encrypted with public key to generate access key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Harris into the teaching of Brown by generating key from encrypted identifier.  One would be motivated to do so in order allow authorized access to protected information (Harris on [0013-0014]).


Regarding claim 2, 8 and 15 the combination of Brown and Harris teaches all the limitations of claims 1, 7 and 14 respectively above,  Brown further teaches wherein the message includes data (Brown on [0049] teaches the proximal receiver (i.e. sensor) sends message to central server in response to revving broadcast message from wireless identity transmitter (i.e. mobile device). the message including metadata and other information (or "associated data"), such as identifying information of proxied broadcast receivers. See on [0003] teaches plurality of signal received by sensor).

Regarding claim 3, 9 and 16 the combination of Brown and Harris teaches all the limitations of claims 1, 7 and 14 respectively above,  Brown further teaches wherein: the sensor determines the second plain text based in part on the first plain text, the second plain text being different from the first plain text (Brown on [0088] teaches based on the structure and formatting of the broadcast message, a device (e.g., a proximal broadcast receiver, central server, etc.) configured to access information in the message by applying a decryption algorithm with a secret key, for example, The movement indicator may be required to process the broadcast message to identify either identifier, either independently or alternatively. For example, a proximal broadcast receiver may be configured to recognize a "plain text" and other data in a broadcast message is decoded for authentication (i.e. decoded other data as second plaintext different from first plaintext). See on [0164] teaches the proximal broadcast receiver may parse and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved).
and the sensor determines the second ciphertext based on the second plain text  (Brown on [0049-0050] teaches message sent from proximal receiver to server includes encrypted information , metadata and other information. For example the message may include code form hash function that can be decoded by server (i.e. second plain text when decoding code from hash function as a second cipher text). Further teaches the server decode the encrypted information including formula killer in the message).
Regarding claim 4 the combination of Brown and Harris teaches all the limitations of claims 1 above,  Harris further teaches wherein the sensor applies a key derivation function to generate the identity-based key based on the obfuscated identification and a root key stored commonly at the mobile device and the sensor  (Harris on [0028] teaches client device identifier encrypted with public key to generate access key, encryption algorithms may be used to cryptographically protect the access key 116).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Harris into the teaching of Brown by generating key from encrypted identifier.  One would be motivated to do so in order allow authorized access to protected information (Harris on [0013-0014]).

Regarding claim 5, 12 and 19 the combination of Brown and Harris teaches all the limitations of claims 1, 7 and 14 respectively above,  Brown further teaches wherein each of the first plain text and the second plain text includes at least one of a sequence number, a battery status, a motion datum, or a telemetry datum (Brown on [0164] teaches on [0164] teaches the proximal broadcast receiver may parse and decode information or data in the received signal to identify a code, value, number, or other information that indicates whether the neighboring wireless identity transmitter has been moved. See on [0031] teaches the beacon device may transmit a rolling device identifier, a movement indicator (e.g., a numerical value), or both that change in relation to the movement of the beacon device. See on [0034] teaches the beacon device may be configured to maintain and transmit a movement indicator, such as a value, number, code, or other data indicating whether the beacon device has been moved. See on [0045, 0057 and 0074] teaches the payload of the broadcast message of the embodiment may be a total of 80 bits including 76 bits indicating 4 bits and a rolling identifier indicating battery status information. As another example, the broadcast message of the embodiment may include 60 bits representing a rolling identifier and 20 bits representing a nonce or counter).

Regarding claim 10 and 17 the combination of Brown and Harris teaches all the limitations of claims 7 and 14 respectively above,  Harris further teaches further comprising a memory component configured to store a root key, wherein the processor generates the identity-based key based on the obfuscated identification and the root key (Harris on [0028] teaches client device identifier encrypted with public key to generate access key, encryption algorithms may be used to cryptographically protect the access key 116).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Harris into the teaching of Brown by generating key from encrypted identifier.  One would be motivated to do so in order allow authorized access to protected information (Harris on [0013-0014]).

Regarding claim 11 and 18 the combination of Brown and Harris teaches all the limitations of claims 7 and 14 respectively above, Harris further teaches wherein the processor generates the identity-based key by applying a key derivation function to the obfuscated identification and the root key (Harris on [0028] teaches client device identifier encrypted with public key to generate access key, encryption algorithms may be used to cryptographically protect the access key 116).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Harris into the teaching of Brown by generating key from encrypted identifier.  One would be motivated to do so in order allow authorized access to protected information (Harris on [0013-0014]).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (hereinafter Brown) (KR 2017-0013263) in view of Harris (US 20210083873) and further in view of TIDESTAV et al (hereinafter TIDESTAV) (US 20210144600).

Regarding claim 6, 13 and 20 the combination of Brown and Harris teaches all the limitations of claims 1, 7 and 14 respectively above, Harris further teaches and the message includes at least one of the obfuscated identification or the short identification (Brown on [0049] teaches message includes encrypted identifier).
The combination of Brown and Harris fails to explicitly teach wherein: the sensor maps the obfuscated identification to a short identification; the short identification is shorter than the obfuscated identification, however TIDESTAV from analogues art teaches wherein: the sensor maps the obfuscated identification to a short identification; the short identification is shorter than the obfuscated identification (TIDESTAV on [0045 and 0059] teaches a method to form a 1:1 mapping between a set of long reference signal identities (e.g. identifiers in second set of identifiers) to a set of short identities (e.g. identifiers in first set of identifiers). The mapping may be unique in the sense that the radio terminal receiving the mapping may be enabled to uniquely map a long identifier to a short identifier).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of TIDESTAV into the combined teaching of Brown and Harris by mapping long identifier into short identifier. One would be motivated to do so in order to provide measures which may allow for an easy and efficient way of inter-cell mobility and beam management with low load over the air interface (TIDESTAV on [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ziv et al (US 20180007555) is directed towards systems for hiding consistent identifiers and/or data that may be used to identify a beacon or device in broadcasts unless the observer device is able to directly or indirectly, via an authorized resolver device, translate an encrypted broadcast into the stable identifiers. For example, the broadcasts may have ephemeral identifiers that are translated into MAC addresses, application-level identifiers, and/or device-specific broadcast mutable state information that are hidden from devices that are not authorized devices.
Hutchison et al (US 20200045540) a method and system for securing CSI and DSI links using enhanced authentication and cloud tracking are disclosed. According to one embodiment, a method comprises receiving at the receiving device an encrypted information signal from the transmitting device. The information signal includes a unique identifier of the transmitting device. The method further comprises testing whether a whitelist at the receiving device includes the unique identifier of the transmitting device. The encrypted information signal is decrypted producing a retrieved information signal only if the whitelist includes the unique identifier of the transmitting device; and otherwise terminating communication with the transmitting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436